        Case 2:20-cv-04846-GJP Document 57 Filed 09/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RICHARD DAVID SIMMONS,

                      Plaintiff,
                                                          CIVIL ACTION
                v.                                        NO. 20-4846

TIMOTHY McBRIDE, et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 10th day of September 2021, upon consideration of the Motion

to Dismiss the Second Amended Complaint (ECF 50) and Simmons’s Response (ECF

51), it is hereby ORDERED that, for the reasons stated in the Court’s Memorandum:

      1. The Motion to Dismiss GRANTED. The Second Amended Complaint is

         DISMISSED with prejudice with respect to Simmons’s claims pursuant to

         42 U.S.C. § 1983. The Court declines to exercise supplemental jurisdiction

         over the intentional infliction of emotional distress claim, and that claim is

         DISMISSED without prejudice.

      2. The Clerk of Court shall CLOSE this case.



                                               BY THE COURT:


                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
